Citation Nr: 1741223	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-11 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In May 2017, the Veteran testified at Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination to assess the severity of his bilateral hearing loss in February 2013.  During his May 2017 Board hearing, he testified that his hearing loss had worsened since the February 2013 examination.  Given the Veteran's testimony of worsening, and because it has been over four years since the most recent evaluation, the Board finds that remand is necessary for a new VA examination. Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, although VA treatment records dating through February 2016 are associated with the claims file, the content of those records suggests that additional medical evidence relevant to the Veteran's hearing loss claim may be outstanding.  VA treatment records show that the Veteran has undergone audiological evaluation, including in April and/or May 2014, the results of which are noted to be viewable through "Tools, Audiogram Display."  However, the Board does not have access to that viewing tool.  Thus, any relevant records accessible through the VA medical facilities' viewing tools must be associated with the claims file, as well as ongoing VA treatment records.
  
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers, both VA and private, who have recently treated him for hearing loss.  After securing any necessary releases, request any relevant records identified, to include outstanding VA treatment records dated since February 2016.  In addition, obtain copies of any other relevant records viewable in CPRS Tools/Audiogram Display, Vista Imaging, or any similar viewing tool, to specifically include the full results of the audiograms conducted during VA treatment in April and/or May 2014.  

If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After the above has been completed to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his bilateral hearing loss.  The claims file should be reviewed by the examiner in conjunction with the examination.

The examiner should comment on the appropriateness of guessing on speech recognition testing.

3. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


